                Case 2:20-cv-01323-PD Document 1 Filed 03/06/20 Page 1 of 6



 1                      UNITED STATES DISTRICT COURT
 2
                                  FOR THE
                      EASTERN DISTRICT OF PENNSYLVANIA
 3

 4
     MICHAEL KATILAS,                         )
 5                                            )
                  Plaintiff                   )
 6
                                              )
 7         v.                                 ) Case No.:
                                              )
 8   DIRECT ENERGY, LP,                       ) COMPLAINT AND DEMAND FOR
 9
                                              ) JURY TRIAL
                   Defendant                  )
10                                            )
11

12                                      COMPLAINT
13
           MICHAEL KATILAS (“Plaintiff”), by and through his attorneys, KIMMEL
14
     & SILVERMAN, P.C., alleges the following against DIRECT ENERGY, LP
15

16
     (“Defendant”):

17                                   INTRODUCTION
18
           1.     Plaintiff’s Complaint is based on the Telephone Consumer Protection
19
     Act (“TCPA”).
20

21                             JURISDICTION AND VENUE

22         2.     Jurisdiction of this Court arises pursuant to 28 U.S.C. § 1331. See
23
     Mims v. Arrow Fin. Services, LLC, 132 S. Ct. 740, 747, 181 L. Ed. 2d 881 (2012).
24
           3.     Defendant conducts business in the Commonwealth of Pennsylvania
25

     and as such, personal jurisdiction is established.
                                                1

                                    PLAINTIFF’S COMPLAINT
                 Case 2:20-cv-01323-PD Document 1 Filed 03/06/20 Page 2 of 6



 1         4.      Venue is proper pursuant to 28 U.S.C. § 1391(b)(2).
 2
                                           PARTIES
 3
           5.      Plaintiff is a natural person residing in Pottstown, Pennsylvania
 4

 5   19464.
 6
           6.      Plaintiff is a “person” as that term is defined by 47 U.S.C. § 153(39).
 7
           7.      Defendant is a business entity with its principal place of business
 8

 9
     located at 12 Greenway Plaza, Suite 250, Houston, Texas 77046.

10         8.      Defendant is a “person” as that term is defined by 47 U.S.C.
11
     §153(39).
12
           9.      Defendant acted through its agents, employees, officers, members,
13

14   directors, heirs, successors, assigns, principals, trustees, sureties, subrogees,

15   representatives, and insurers.
16
                                FACTUAL ALLEGATIONS
17
           10.     Plaintiff has a cellular telephone number.
18

19         11.     Plaintiff has only used this number as a cellular telephone number.

20         12.     Defendant called Plaintiff on his cellular telephone on a repetitive and
21
     continuous basis in an attempt to solicit its services.
22
           13.     When contacting Plaintiff, Defendant used an automatic telephone
23

24   dialing system and automatic and/or pre-recorded messages.
25



                                                2

                                      PLAINTIFF’S COMPLAINT
                 Case 2:20-cv-01323-PD Document 1 Filed 03/06/20 Page 3 of 6



 1         14.     Plaintiff knew Defendant was calling him using an automatic
 2
     telephone dialing system and automatic and/or pre-recorded messages as he
 3
     received calls from Defendant that began with a delay or pause prior to a live
 4

 5   representative of Defendant coming on the line.
 6
           15.     Defendant’s telephone calls were not made for “emergency purposes.”
 7
           16.     Desiring to stop these repeated, unwanted calls, Plaintiff spoke to
 8

 9
     Defendant soon after the calls began and revoked any previous consent that

10   Defendant had to contact him.
11
           17.     Defendant heard and acknowledged this request to stop calling.
12
           18.     Once Defendant was aware that its calls were unwanted and was told
13

14   to stop calling, there was no lawful purpose to making further calls, nor was there

15   any good faith reason to place calls.
16
           19.     In spite of his repeated instruction to stop calling his cellular
17
     telephone, Defendant instead continued to call him repeatedly.
18

19         20.     Plaintiff found Defendant’s repeated calls to be harassing, invasive,

20   frustrating, annoying, and upsetting.
21
           21.     Upon information and belief, Defendant conducts business in a
22
     manner which violates the Telephone Consumer Protection Act.
23

24

25



                                               3

                                     PLAINTIFF’S COMPLAINT
                 Case 2:20-cv-01323-PD Document 1 Filed 03/06/20 Page 4 of 6



 1                                COUNT I
 2
                           DEFENDANT VIOLATED THE
                     TELEPHONE CONSUMER PROTECTION ACT
 3
           22.     Plaintiff incorporates the forgoing paragraphs as though the same were
 4

 5   set forth at length herein.
 6
           23.     Defendant initiated multiple automated telephone calls to Plaintiff’s
 7
     cellular telephone using an automatic telephone dialing system and automatic
 8

 9
     and/or pre-recorded messages

10         24.     Defendant’s calls to Plaintiff were not made for “emergency
11
     purposes.”
12
           25.     After Plaintiff told Defendant to stop calling, the Defendant knew or
13

14   should have known it did not have consent to call and/or that any consent it

15   thought it had was revoked, yet willfully and/or knowingly continued to place calls
16
     to Plaintiff’s cellular telephone using an automatic telephone dialing system and/or
17
     pre-recorded voice.
18

19         26.     Defendant’s acts as described above were done with malicious,

20   intentional, willful, reckless, wanton and negligent disregard for Plaintiff’s rights
21
     under the law and with the purpose of harassing Plaintiff.
22
           27.     The acts and/or omissions of Defendant were done unfairly,
23

24   unlawfully, intentionally, deceptively and fraudulently and absent bona fide error,
25
     lawful right, legal defense, legal justification or legal excuse.

                                                 4

                                     PLAINTIFF’S COMPLAINT
                 Case 2:20-cv-01323-PD Document 1 Filed 03/06/20 Page 5 of 6



 1         28.     As a result of the above violations of the TCPA, Plaintiff has suffered
 2
     the losses and damages as set forth above entitling Plaintiff to an award of
 3
     statutory, actual and trebles damages.
 4

 5

 6
                                   PRAYER FOR RELIEF
 7
           WHEREFORE, Plaintiff, MICHAEL KATILAS, respectfully prays for a
 8

 9
     judgment as follows:

10                 a.    All actual damages suffered pursuant to 47 U.S.C. §
11
                         227(b)(3)(A);
12
                   b.    Statutory damages of $500.00 per telephone call pursuant to 47
13

14                       U.S.C. § 227(b)(3)(B);

15                 c.    Treble damages of $1,500.00 per telephone call pursuant to 47
16
                         U.S.C. §227(b)(3) or alternatively that amount for all calls
17
                         made after Defendant was notified that they were calling the
18

19                       wrong person and wrong number;

20                 d.    Injunctive relief pursuant to 47 U.S.C. § 227(b)(3);
21
                   e.    Any other relief deemed appropriate by this Honorable Court.
22

23

24

25



                                               5

                                    PLAINTIFF’S COMPLAINT
               Case 2:20-cv-01323-PD Document 1 Filed 03/06/20 Page 6 of 6



 1                              DEMAND FOR JURY TRIAL
 2
            PLEASE TAKE NOTICE that Plaintiff, MICHAEL KATILAS, demands a
 3
     jury trial in this case.
 4

 5                                         RESPECTFULLY SUBMITTED,
 6
       DATED: 3/6/2020                     KIMMEL & SILVERMAN, P.C.
 7

 8
                                          By: /s/Amy L. B. Ginsburg
 9                                           AMY L. B. GINSBURG
                                             Attorney ID # 202745
10                                           Kimmel & Silverman, P.C.
11
                                             30 E. Butler Pike
                                             Ambler, PA 19002
12                                           Phone: (215) 540-8888
                                             Fax: (877) 788-2864
13
                                             Email: teamkimmel@creditlaw.com
14

15

16

17

18

19

20

21

22

23

24

25



                                             6

                                   PLAINTIFF’S COMPLAINT
